UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6109



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

GLENN FAIRCLOTH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CR-95-87-BR, CA-96-964-5)


Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Glenn Faircloth, Appellant Pro Se. John Eric Evenson, II, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders (1) de-

nying his motion filed under 28 U.S.C. § 2255 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214, and (2) denying his motion for reconsid-

eration. We have reviewed the record and the district court's

opinion and find no reversible error and no abuse of discretion.

Accordingly, we deny Appellant's motion for bail, deny a certifi-

cate of appealability, and dismiss the appeal on the reasoning of
the district court. United States v. Faircloth, Nos. CR-95-87-BR;

CA-96-964-5 (E.D.N.C. Jan. 9, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2